          Case 2:18-cv-01111-DLR Document 31 Filed 10/11/18 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Neighbors of the Mogollon Rim                    No. CV-18-01111-PHX-DLR
     Incorporated,
10                                                    ORDER
                    Plaintiff,
11
     v.
12
     United States Forest Service,
13
                    Defendant.
14
15
16            The Court has reviewed the parties’ Settlement Agreement and Stipulation of
17   Dismissal. (Doc. 29.) For good cause shown,
18            IT IS ORDERED that the Court hereby approves and adopts the Parties’

19   Settlement Agreement and Stipulation of Dismissal.
20            IT IS FURTHER ORDERED that Plaintiff’s case is dismissed with prejudice.
21            IT IS FURTHER ORDERED that the Court retains jurisdiction to ensure

22   compliance with the terms of the Settlement Agreement, as set forth in the Agreement.
23            Dated this 10th day of October, 2018.
24
25
26                                                Douglas L. Rayes
                                                  United States District Judge
27
28
